Citation Nr: 1743362	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  09-48 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for rashes, moles, and warts, to include as due to herbicide exposure.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for a breathing disorder.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a left leg disability.

7.  Entitlement to service connection for a right leg disability.

8.  Entitlement to service connection for an acquired psychiatric disorder.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for diabetes.

11.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

12.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

13.  Entitlement to service connection for erectile dysfunction.

14.  Entitlement to service connection for heart disease.


WITNESSES AT HEARING ON APPEAL

Appellant and D.E.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The case was previously before the Board in September 2015 when it was remanded for additional development.


FINDING OF FACT

In September 2017, the Board received notice that the appellant died in September 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


